PER CURIAM.
This proceeding is before the Court upon stipulation between the Florida Judicial Qualifications Commission and The Honorable J. Leonard Fleet, Circuit Judge of the Seventeenth Judicial Circuit in and for Bro-ward County, Florida. We have jurisdiction under article V, section 12(f) of the Florida Constitution.
The Commission charged Judge Fleet with the following misconduct:
On May 13, 1992, during a Circuit Court hearing in open court in Fort Lauderdale, and while sitting on the bench, you displayed a handgun, loaded it, and began questioning an unruly and threatening defendant. You then kept the loaded handgun on a zippered pouch on the bench while sitting on the bench. This received broad coverage in the media as reflected by the Associated Press news story attached as Exhibit A.
The stipulation stated in pertinent part:
1. Judge Fleet does not contest the matter set forth in the Notice of Formal Charges (the “Notice”) instituting this inquiry.
[[Image here]]
4. Judge Fleet regrets and apologizes for his conduct, and has issued a public apology to the Bar, bench and the general public.
5. Judge Fleet has demonstrated that he has otherwise rendered commendable service to the public as a conscientious judicial officer during his tenure on the bench.
The Commission found that Judge Fleet’s conduct constituted improper and inappropriate behavior designed to lessen public confidence in the dignity, integrity, and impartiality of the judiciary, in violation of Canons 1, 2A, and 3A(3) of the Code of Judicial Conduct. Judge Fleet does not contest these findings. The Commission recommended that he be publicly reprimanded for his conduct. Accordingly, by publication of this opinion, Judge Fleet is hereby reprimanded for the conduct described above.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.